Citation Nr: 1528923	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability, to include scoliosis.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for a back disability.  The back issue has been recharacterized to reflect the medical evidence of record. 

In June 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In September 2014, the Board remanded this matter for further evidentiary development.  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran did not appear for a VA examination of the spine in January 2015 and March 2015 (as requested by the Board in its September 2014 remand).  Documents in the claims file indicate that the Veteran contacted the RO and explained that he was unable to appear for the January 2015 VA examination due to car trouble.  The RO then rescheduled his VA examination in March 2015.  However, the Veteran again failed to appear.  In an April 2015 handwritten statement, the Veteran indicated that due to circumstances beyond his control, he did not receive notice until after the scheduled examination date.  He further expressed his desire to be afforded another VA examination and his willingness to appear.

Under these circumstances, the Veteran will be afforded another opportunity to appear for a VA examination for his claim on appeal.  If he fails to appear without good cause again, however, he is advised that his claim will likely be adjudicated based on the evidence of record without another opportunity for examination.

Finally, records of ongoing VA treatment must also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records from the VAMC in Memphis, Tennessee and the Community Based Outpatient Clinic in Dyersburg, Tennessee.  The Board is particularly interested in scoliosis imaging.   All pertinent records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.

2. Thereafter, reschedule a VA examination to determine the nature, extent, and etiology of any currently diagnosed back disability.  The Veteran must be advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).  The claims folder, to include relevant records in the Virtual VA and VBMS systems and a copy of this remand, must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted. 
The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater), that any currently diagnosed back disability, to include scoliosis, began during service or is otherwise related to such service.  In answering this question, the examiner should address the June 1993 and April 1994 STRs, the December 2004 private treatment record concerning a post-service fall, the September 2012 VA treatment record (located in the Virtual VA claims file), and the Veteran's statements regarding the incurrence of a back problem and continuity of symptomatology. 

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




